UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 00-2528



In Re: ARTHUR O. ARMSTRONG,

                                                          Petitioner.



       On Petition for Writ of Mandamus.     (MISC-00-108-1)


Submitted:   March 8, 2001                  Decided:   March 15, 2001


Before MOTZ, TRAXLER, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Arthur O. Armstrong, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Arthur O. Armstrong has filed a petition for a writ of man-

damus in which he requests that this court vacate a June 12, 1998,

prefiling injunction ordered by the district court.        He further

seeks an order directing the district court to act on his many

motions for leave to file complaints and motions seeking recon-

sideration of the court’s denials of his motions for leave to file

complaints.

     Mandamus is a drastic remedy to be used only in extraordinary

circumstances.     In re Beard, 811 F.2d 818, 826 (4th Cir. 1987)

(citing Kerr v. United States Dist. Court, 426 U.S. 394, 402

(1976)).     Armstrong carries the heavy burden of establishing that

he has no other adequate means to attain relief and that his

entitlement to such relief is clear and indisputable. Allied Chem.

Corp. v. Daiflon, Inc., 449 U.S. 33, 35 (1980); In re First Fed.

Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).

     We deny Armstrong’s mandamus petition insofar as it relates to

the June 12, 1998, order.    This order was affirmed as modified on

appeal.    See Armstrong v. Koury Corp., No. 99-2512 (4th Cir. Apr.

10, 2000).    Mandamus is not a substitute for appeal.   In re Catawba

Indian Tribe, 973 F.2d 1133, 1135-36 (4th Cir. 1992).

     We deny Armstrong’s mandamus petition as moot insofar as it

refers to district court cases Armstrong claims have not been acted




                                   2
upon by the district court.     The district court has acted upon and

disposed of all the cases cited by Armstrong.*

       Accordingly, we deny Armstrong’s petition for a writ of manda-

mus.       We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid in the decisional process.




                                                      PETITION DENIED




       *
       See Armstrong v. Watson, No. 97-CV-1335 (M.D.N.C. Dec. 13,
2000); Armstrong v. Koury Corp., No. 00-MC-49 (M.D.N.C. Dec. 13,
2000); Armstrong v. Doe, No. 00-MC-50 (M.D.N.C. Dec. 13, 2000);
Armstrong v. Koury Corp., No. 00-MC-96 (M.D.N.C. Feb. 2, 2001);
Armstrong v. Bateman, No. 00-MC-94 (M.D.N.C. Feb. 2, 2001);
Armstrong v. Bateman, No. 00-MC-95 (M.D.N.C. Feb. 2, 2001);
Armstrong v. Flinclum, No. 00-MC-98 (M.D.N.C. Feb. 2, 2001);
Armstrong v. UC Lending Corp., No. 00-MC-99 (M.D.N.C. Feb. 2,
2001); Armstrong v. UC Lending Corp, No. 00-MC-100 (M.D.N.C. Feb.
2, 2001); Armstrong v. Marks, No. 00-MC-101 (M.D.N.C. Feb. 2,
2001); Armstrong v. Marks, No. 00-MC-45 (M.D.N.C. Feb. 2, 2001);
Armstrong v. City of Greensboro, No. 00-MC-115 (M.D.N.C. Feb. 2,
2001); and Armstrong v. Bateman, No. 00-MC-64 (M.D.N.C. Feb. 2,
2001).


                                    3